       Case 3:18-cv-00069-RGE-CFB Document 51-1 Filed 03/18/20 Page 1 of 12



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF IOWA
                                         DAVENPORT DIVISION

 JAYMES ANTHONY STARK,
                                                                           Case No. 3:18-cv-00069-RGE-CFB
                     Plaintiff,

 vs.

 LEE COUNTY, IOWA; THE STATE OF
 IOWA; STEVE SPROUL; JEREMY                                            MEMORANDUM IN SUPPORT OF
 HAMELTON; ZACHARY COPPAGE;                                            STATE OF IOWA’S MOTION FOR
 DUSTIN YOUNG AND C.J.WRAY,                                            SUMMARY JUDGMENT

                     Defendants.



                                                TABLE OF CONTENTS


I.       INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

II.      THE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT MUST BE
         GRANTED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

         A.        There are No Disputed Facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

         B.        The State of Iowa and the Individual Defendants are Entitled to Judgment
                   as a Matter of Law . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

                   1.         Deliberate Indifference to Serious Medical Need/Delay in Care . . . . 6

III.     THE DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY . . . . . . . . 10

IV.      CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

I.       INTRODUCTION

         The Plaintiff, Jaymes Stark, is a former offender in the Iowa Department of Corrections

(“IDOC”). On June 29, 2016 Stark was in the custody of the Lee County Sheriff – and was being

                                                                   1
      Case 3:18-cv-00069-RGE-CFB Document 51-1 Filed 03/18/20 Page 2 of 12



transported for a medical appointment in the back of a sheriff’s vehicle. State of Iowa’s App. 1.

While Stark was in the custody of the Sheriff and in the back seat of the vehicle – an unrelated

crime was discovered and Stark was in the backseat of the vehicle during a police chase and

other law enforcement interactions. Stark alleged that during these events – he injured his neck.

The allegations against the State of Iowa are based on the treatment of such an injury – once he

was subsequently revoked from parole and he was placed into the IDOC on June 28, 2018 – until

his discharge on October 24, 2019.

        The allegations against the State of Iowa are based on the claim that once he arrived in

the IDOC – two years after the date of the alleged injuries – he did not receive appropriate

treatment for his back injuries while in IDOC custody. The State of Iowa asserts that Stark was

in the IDOC from June 22, 2018 until his discharge on October 24, 2019. However, during this

time fame he had access to medical services and did have his neck condition evaluated and

treated by the University of Iowa Hospitals & Clinics (“UIHC”). As a result, of such treatment

and evaluations – Stark can not establish deliberate indifference to a serious medical need.

II.     THE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT MUST BE
        GRANTED.

        The standard for granting summary judgment motions is firmly established. Fed. R. Civ.

P. 56 provides that summary judgment is proper only if:

               the pleadings, depositions, answers to interrogatories, and
               admissions on file, together with the affidavit, if any, show that
               there is no genuine issue as to any material fact in that the moving
               party is entitled to judgment as a matter of law.




                                                 2
    Case 3:18-cv-00069-RGE-CFB Document 51-1 Filed 03/18/20 Page 3 of 12



Wabun-Inib v. Sessions, 900 F.2d 1234, 1238 (8th Cir. 1990) (citing Fed. R. Civ. P. 56(c)).

A court, when considering a motion for summary judgment, must read all of the facts in a light

most favorable to the non-moving party, and give that party the benefit of all reasonable

inferences that can be drawn from the facts. Matsushita v. Zenith Radio Corp., 475 U.S. 574,

587 (1986) (quoting United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)); Burke v. Beene,

948 F.2d 489, 492 (8th Cir. 1991); Martin v. Conagra, Inc., 784 F. Supp. 1394, 1395-96 (S.D.

Iowa 1992).

       The moving party bears the initial responsibility for informing the court for the basis for

the motion and identifying those portions of the record which show a lack of a genuine issue.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A non-moving party is then required under

Fed. R. Civ. P. 56(e) to go beyond the pleadings and by affidavits, or by depositions,

interrogatories, or admissions, designate "specific facts showing that there is a genuine issue for

trial." Fed. R. Civ. P. 56(e). Celotex, 477 U.S. at 324. The necessary proof that the non-moving

party must present is "enough evidence so that a reasonable jury could return a verdict for the

non-movant." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986).

       A.      There are No Disputed Facts.

       The Plaintiff, Jaymes Stark, is a former offender in the IDOC. Defendant State of Iowa’s

Statement of Undisputed Material Facts, ¶1. Stark brought this action pursuant to 42 U.S.C. §

1983 against the State of Iowa – and also several officials from the Lee County Sheriffs Office

(who are represented by separate counsel). Id., ¶2. The action by Stark as they pertain to the

State of Iowa are focused on his medical care within the IDOC for a neck injury – that he

allegedly suffered while in the custody of the Lee County Sheriff’s Office. Id., ¶3. The State of


                                                 3
     Case 3:18-cv-00069-RGE-CFB Document 51-1 Filed 03/18/20 Page 4 of 12



Iowa has denied the allegations of a constitutional violation and raised the defense of qualified

immunity. Id., ¶4.

       Dr. Jerome Greenfield is employed as the Medical Director for the IDOC. Id., ¶5.

As the Medical Director, Dr. Greenfield is responsible for providing medical health, mental

health and dentistry services to all incarcerated individuals in the Iowa prison system. Id., ¶6

       The services are provided when an offender is first committed to the IDOC – when (male

offenders) arrive at the Iowa Medical & Classification Center (“IMCC”) where they are evaluated

for any and all health concerns. Id., ¶7. Offenders are provided a health screening at IMCC –

and after it is completed and a classification decision is made, the offender is topically transferred

to a different institution. Id., ¶8. Generally, the medical staff at IMCC – and medical staff at

each individual prison where an offender may be sent, can handle all routine medical issues that

may impact an offender. Id., ¶9. In the event of a more complex or difficult medical condition

an incarcerated individual may be referred to the University of Iowa Hospitals & Clinics

(“UIHC”) for further evaluation and treatment. Id., ¶10. In such circumstances, UIHC will

provide and direct all treatment with regard to the medical condition – and the IDOC will rely on

their expertise in addressing a specific condition. Id., ¶11.

       Jaymes Stark is a former IDOC offender who was in the IDOC dating back to 2004, but

his most recent incarceration included stays from July 1, 2016 until March 14, 2018 and June 22,

2018 until October 24, 2019. Id., ¶12. Dr Greenfield is familiar with the medical treatment of

Stark – as he was an offender who was referred to UIHC for further evaluation and treatment of a

neck condition. Id., ¶13. Normally, if an offender has a neck condition or problem, it can be




                                                  4
    Case 3:18-cv-00069-RGE-CFB Document 51-1 Filed 03/18/20 Page 5 of 12



treated at the facility where they are incarcerated as long as the problem is not severe or does not

require specialized treatment. Id., ¶14.

       In reviewing the medical records of Stark – after he was admitted on June 22, 2018 on his

most recent incarceration – Stark indicated ongoing problems with his neck. Id., ¶15.

Given the nature of such a complaint, a determination would have been made to send him to

UIHC for further evaluation and treatment. Id., ¶16. The records of IDOC indicate that Stark

was referred to UIHC (neurosurgery) for evaluation and treatment of his neck/back condition on

June 25, 2018 (after Stark was received at IMCC on June 22, 2018). Id., ¶17.

       Stark was seen and evaluated by UIHC – Neurosurgery on September 14, 2018. – and

results of his previous MRI were examined – and additional testing(CT scan) was completed. Id.,

¶18. The plan indicated by UIHC at that time was to refer Stark to the UIHC pain clinic,

complete further testing and a follow up appointment in 2 months. Id., ¶19.

       On November 9, 2018 Stark was seen a the UIHC pain clinic – and was referred for an

epidural steroid injection – and had some medication changes completed. Id., ¶20.

       On December 14, 2018 Stark was again seen and evaluated at UIHC – Neurosurgery and

the epidural steroid injection was ordered and some medication changes completed. Id., ¶21.

       On March 25, 2019 Stark had the epidural injection completed at UIHC – Pain Clinic for

his neck condition. Id., ¶22.

       On April 11, 2019 – Stark was again referred to UIHC – Neurosurgery for additional

evaluation. Id., ¶23. Stark was seen at the UIHC – Neurosurgery on July 23, 2019 – and a

follow up MRI was ordered. Id., ¶24.




                                                 5
    Case 3:18-cv-00069-RGE-CFB Document 51-1 Filed 03/18/20 Page 6 of 12



       On July 24, 2019 a referral was written again to UIHC – Neurosurgery. Stark was seen at

UIHC on August 13, 2019 – where he had an MRI and was evaluated for surgical intervention –

which was approved. Id., ¶25. Stark discharged from prison on October 24, 2019 and no further

information is available as to whether the surgery was completed. Id., ¶26.

       While Stark was in the custody of the IDOC – his medical care for his back/neck was

directed by UIHC. Id., ¶27. The IDOC facilitated him being evaluated and treated at UIHC, but

was not involved in the medical decisions related to how such care was to be provided. Id., ¶28.

The role of the IDOC is to comply with the scheduling and referral of Stark to the appointments –

but, the actual care was dictated by UIHC. Id., ¶29.


       B.      The State of Iowa and the Individual Defendants are Entitled to Judgment as
               a Matter of Law.

               1.     Deliberate Indifference to Serious Medical Need/Delay in
                      Care Stemming from the Treatment of a Pre-Existing Neck Injury.

       The only issue raised by Stark is alleged deliberate indifference by the State of Iowa1 to a

serious medical need stemming from the treatment of his neck condition. There is no dispute

that Stark had some medical issues stemming from a neck injury prior to entering the IDOC. The

question is whether Stark can establish deliberate indifference to a serious medical need

stemming from the treatment of such a condition while was in the IDOC.


       1
        The State of Iowa is not a “person” for purposes of an action brought pursuant to 42
U.S.C. §1983. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989) (“We cannot
conclude that § 1983 was intended to disregard the well-established immunity of a State from
being sued without its consent”). As a result they should not be considered a party for the claims
under the United States Constitution. To the extent that Stark raised claims under the Iowa
Constitution, State of Iowa’s App. p. . (ECF No. 1, p. 12, ¶62), there is no well established law
defining the contours of such a right under the Iowa Constitution and qualified immunity should
be granted. See generally Baldwin v. City of Estherville, 929 N.W.2d 691, 696 (Iowa 2019)

                                                 6
    Case 3:18-cv-00069-RGE-CFB Document 51-1 Filed 03/18/20 Page 7 of 12



       The initial question is that the alleged injury to Stark occurred on June 29, 2016. State of

Iowa’s App. p. 1. Stark was in prison for two separate periods of time following the injury.

First, Stark was in prison from July 1, 2016 until he was released to parole on March 14, 2018.

Id. Second, Stark was in prion from June 22, 2018 until October 24, 2019. Id. During both

periods of incarceration, Stark claims deliberate indifference to a serious medical need and/or

deliberate indifference to a serious medical need for the delay in treatment.

       There is no questions that immediately following his admission for the second period on

June 22, 2018 — Stark was seen and evaluated for his complaints of a neck injury. Stark was

referred to UIHC Neurosurgery on June 25, 2018 – 3 days after entering the IDOC. State of

Iowa’s App. p. 21. Stark was sent to the UIHC pain clinic, provided medication changes,

epidural injection, an additional MRI was provided, he has given a collar to wear to support his

neck and after all conservative treatment options were explored. Id. Ultimately surgery was

recommended at the end of his release from prison. Id.

       The law governing medical actions brought by inmates pursuant to 42 U.S.C. § 1983 is

well-established. Such actions are based in the Eighth Amendment, as applied to the states

through the Fourteenth Amendment, since “[t]he Eighth Amendment’s proscription of cruel and

unusual punishment obligates prison officials to provide inmates with medical care.” Dulaney v.

Carnahan, 132 F.3d 1234, 1237 (8th Cir. 1997) (citing Estelle v. Gamble, 429 U.S. 97, 103

(1976)). “To prevail on an Eighth Amendment claim of constitutionally inadequate medical care,




                                                 7
     Case 3:18-cv-00069-RGE-CFB Document 51-1 Filed 03/18/20 Page 8 of 12



the inmate must show that the prison officials’ conduct amounted to ‘deliberate indifference to

[the prisoner’s] serious medical needs.’” Id. (alteration in original). 2

        Proving deliberate indifference to a serious medical need requires showings of both an

objective and a subjective component. Id. at 1239. An inmate “must demonstrate (1) that they

suffered objectively serious medical needs and (2) that the prison officials actually knew of but

deliberately disregarded those needs. Id. (citing Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir.

1997)); see also Corwin v. City of Independence, MO, 829 F.3d 695, 698 (8th Cir. 2016).

Deliberate indifference to serious medical needs equates to “the ‘unnecessary and wanton

infliction of pain’ proscribed by the Eighth Amendment.” Estelle, 429 U.S. at 105 (citing Gregg

v. Georgia, 428 U.S. 153, 173 (1976)). Thus, “a complaint that a physician has been negligent in

diagnosing or treating a medical condition does not state a valid claim of medical mistreatment

under the Eighth Amendment.” Estelle, 429 U.S. at 106.

       There is no question that injury to the neck and spine are serious injuries. Rather, the

focus is whether the State of Iowa was deliberately indifferent to the serious medical needs of

Stark. In this case, the undisputed facts establish that Stark was evaluated and treated at UIHC

with regard to his medical concerns. The UIHC had the responsibility of providing such expert

care to Stark – and the IDOC was not involved in the actual treatment decisions. The State of

Iowa followed the medical decisions of UIHC and presented him for treatment at the dates and




       2
        A similar issue was considered in Starbeck v. Linn County Jail, 871 F. Supp. 1129 (N.D.
Iowa 1994) when an offender admitted into jail – and subsequently admitted into prison – had
back injuries. The summary judgment motion was denied as the prison officials had failed to
present evidence as to the treatment provided to the offender.


                                                  8
     Case 3:18-cv-00069-RGE-CFB Document 51-1 Filed 03/18/20 Page 9 of 12



times requited by them to treat his medical needs. In short, Stark can not establish that the State

of Iowa or any prison officials were deliberately indifferent to his medical needs.

       Furthermore, an inmate’s disagreement over the proper course of treatment does not

implicate the Eighth Amendment. See Smith v. Marcantonio, 910 F.2d 500, 502 (8th Cir. 1990);

Givens v. Jones, 900 F.2d 1229, 1233 (8th Cir. 1990). Because “[p]risoners do not have a

constitutional right to any particular type of treatment,” “[p]rison officials do not violate the

Eighth Amendment when, in the exercise of their professional judgment, they refuse to

implement the prisoner’s requested course of treatment.” Long v. Nix, 86 F.3d 761, 765 (8th Cir.

1996) (citations omitted). This makes sense, given that “society does not expect that prisoners

will have unqualified access to health care.” Hudson v. McMillian, 503 U.S. 1, 8 (1992).

       This is not the case where Stark did not receive health care. Rather, Stark received

continuing evaluations and treatment at UIHC. Stark received all such treatments – in addition to

any treatments that he received at the institution where he was incarcerated. Stark does not get to

choose the timing and type of medical treatment that he receives. Rather, such decisions are

made based upon the medical judgment and the resources that are available. Merely because

Stark does not get the treatment he wants in the time frame he wants does not establish a

constitutional violation.

       Finally, the Eighth Circuit has held that in cases where an inmate’s alleged constitutional

deprivations relate to a delay in treatment, as opposed to an outright denial, “the objective

seriousness of the deprivation should also be measured ‘by reference to the effect of delay.’”

Crowley v. Hedgepeth, 109 F.3d 500, 502 (8th Cir. 1997) (internal citations omitted). “To

establish [that a delay in medical treatment rises to the level of an Eighth Amendment violation],


                                                  9
       Case 3:18-cv-00069-RGE-CFB Document 51-1 Filed 03/18/20 Page 10 of 12



the inmate ‘must place verifying medical evidence in the record to establish the detrimental effect

of delay in medical treatment . . . .’’ Laughlin v. Schriro, 430 F.3d 927, 929 (8th Cir. 2005)

(quoting Crowley, 109 F.3d at 502). Thus, unless Plaintiff places verifying medical evidence in

the record to establish that the delays in medical treatment he complains of—delays that were

specifically attributable to Defendants in this case, as opposed to UIHC medical

professionals—had detrimental effects on his ultimate prognosis, summary judgment is

appropriate. See, e.g., Crowley, 109 F.3d at 502 (“Here, we find that [the plaintiff] has failed to

submit verifying medical evidence that delay in [treatment] had any adverse affect on his

prognosis. . . . Because [the plaintiff] failed to make a showing sufficient to establish an essential

element of his Eighth Amendment claim, the district court properly granted summary judgment

against him.”).

         The record of the UIHC visits by Stark does not establish a denial to treatment or an

excessive delay. While Stark may claim that he wanted to be provided quicker service, that is

not the test to establish a delay in treatment. Stark would have to establish the harm from the

alleged delay in treatment. The problem in this case is that the health care professionals were

deliberate in their approach in testing and less evasive alternatives prior to recommending

surgery. Such an approach does not constitute an unnecessary delay, but is simply medical

judgment.

III.     THE DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY.

         The final consideration, is that even if any of the allegations raised by the Plaintiff have a

viable basis, the Defendants would be entitled to qualified immunity as their conduct does not

violate clearly established law. See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “Clearly


                                                   10
      Case 3:18-cv-00069-RGE-CFB Document 51-1 Filed 03/18/20 Page 11 of 12



established law” should not be defined “at a high level of generality.” Ashcroft v. al–Kidd, 563

U.S. 731, 742, 131 S.Ct. 2074, 179 L.Ed.2d 1149 (2011). The clearly established law must be

“particularized” to the facts of the case. Anderson v. Creighton, 483 U.S. 635, 640, 107 S.Ct.

3034, 97 L.Ed.2d 523 (1987). Otherwise, “[p]laintiffs would be able to convert the rule of

qualified immunity ... into a rule of virtually unqualified liability simply by alleging violation of

extremely abstract rights.” Id., at 639, 107 S.Ct. 3034; See White v. Pauly, ___U.S. ___137 S.Ct.

548, 196 L.Ed.2d 463 (2017).

         The result is that there is no evidence that the Defendants violated a well established law.

First, with respect to the medical treatment, Stark received prompt and appropriate care —and

was evaluated and treated by UIHC many times during his stay in prison. There is no evidence

of a delay in care, and alleged damages caused by a delay in care or any claim that the UIHC did

not provide appropriate care to Stark. Rather, the claims appear to be based on the claims that

Stark did not receive surgery as quick as he wanted.

        Likewise, as to any claim under the Iowa Constitution. There is no well, established law

that the Iowa Constitution is even self executing as to a claim for relief at this point – let alone a

claim that the State of Iowa violated any particular constitutional provision. See Meyer v.

Herdon, ___ F.Supp.2d ___ (S.D. Iowa 2019).

IV.      CONCLUSION.

         The Defendants’ summary judgment motion must be granted.




                                                  11
   Case 3:18-cv-00069-RGE-CFB Document 51-1 Filed 03/18/20 Page 12 of 12



                                  THOMAS J. MILLER

                                  Attorney General of Iowa


                                   /s/ WILLIAM A. HILL
                                  WILLIAM A. HILL (AT0003532)
                                  Assistant Attorney General
                                  Special Litigation Division
                                  Hoover Building, 2nd Floor
                                  1305 E. Walnut
                                  Des Moines, IA 50319
                                  Ph: (515) 281-6162
                                  Fax: (515) 281-4902
                                  Email: William.Hill@ag.iowa.gov
                                  ATTORNEYS FOR STATE OF IOWA




Original filed.
Copy to:
David O’Brien
Dave O’Brien Law
1500 Center Street NE
Cedar Rapids, IA 52402
Attorney for Plaintiff                                   Proof of Service
                                     The undersigned certifies that the foregoing instrument was
                                   served upon each of the persons identified as receiving a copy by
Steven Ort                         delivery in the following manner on March 18, 2020.
Bell, Ort & Liechty
200 W. Main St., P.O. Box 143               U.S. Mail            ___ FAX
New London, IA 52645                   ___ Hand Delivery         __ Overnight Courier
                                       ____Federal Express       ___ Other
Attorney for Lee County, Iowa,         __x__Electronically
Steve Sproul, Jeremy Hamilton,     Signature:     /s/ Jessica R. Porter

Zachary Coppage, Dustin Young
and Clint Wray




                                    12
